DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAN et al. (CN 107825343 A) as being obvious in combination with Eshleman et al. (9,266,178).
YAN et al. (‘343) discloses a powered socket wrench assembly being configured to apply torque to a threaded fastener for tightening or loosening the threaded fastener, said assembly comprising: a power tool (1) having a back end and a front end, said power tool being elongated along a longitudinal axis extending between said back end and said front end, said power tool including a chuck (connection end 18) that rotates in a first direction or a second direction when said power tool (1) is turned on; and a drive unit (detachable mechanism 2) being insertable (connector 9 via connecting shaft 11) into said chuck (18) on said power tool (1) thereby facilitating said power tool to rotate said drive unit when said power tool is turned on (Fig. 1), said drive unit including a socket (23) being rotatable about an axis being oriented perpendicular to said longitudinal axis of said power tool when said power tool is turned on (Figs. 1 and 2); and a handle (detachable handle 25) being releasably attachable to said drive unit wherein said handle is configured to enhance gripping said drive unit.
Thus, YAN et al. (‘343) disclose the invention as claimed except for explicitly providing that the “power tool is configured to be inserted into a hard to reach area” and that the power tool specifically has “a forward switch and a reverse switch.”
Eshleman et al. (‘178) discloses a power tool and teaches that the housing of the power tool is constructed such that a first housing portion (12) defines a handle for the tool and can be mounted to a second housing portion (14). The first housing portion (12) is rotatable in relation to the second housing portion (14). In a first arrangement, the first and second housing portions (12, 14) are aligned with each other along the longitudinal axis of the tool as shown in FIG. 1.  This arrangement is referred to herein as an “inline” configuration (thus configured to be inserted into a hard to reach area)(Col. 3, lines 53-62).  Eshleman et al. (‘178) further teaches that the power tool may include a trigger switch assembly (50’) that comprises two or more than two switches (53) in order to power ON, power OFF, or communicate with power-regulating circuits to the rotational motion sensor, the controller (24), and other support electronics to affect the direction of the chuck.  The embodiment disclosed in Fig. 24 appears to have forward and reverse direction arrows on element (310) – thus implying a forward switch and a reverse switch (see whole document for further teachings).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to have taken the teaching of YAN et al. (‘343) to provide a power tool that drives a socket wrench assembly that includes a drive unit that includes a socket that is rotatable about an axis oriented perpendicular to the longitudinal axis of the power tool and a detachable handle connected to the drive unit, and to modify YAN et al. by replacing or substituting the power tool with a power tool such as that taught by Eshleman et al. (‘178), wherein the power tool is configured to be inserted into a hard to reach area and the power tool includes a forward and a reverse switch, having the predictable result of facilitating the installation and or removal of fasteners that are located in hard to reach areas.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 3 or 4 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  that the handle includes an engagement being movably coupled to said handle, said engagement comprising a first jaw that is slidable toward or away from a second jaw, said engagement releasably engaging said drive unit (claim 3 and 9); or, that the drive unit comprises a housing having a rear end, a front end, a top surface and a bottom surface, said housing curving outwardly adjacent to said front end such that said front end has a circular cross section taken along a line extending through said top surface and said bottom surface,… (claims 4 and 9), together in combination with the rest of the limitations in the independent claims, has neither been disclosed nor suggested, in part, whole, or combination by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as exemplary power tools and perpendicular socket drive mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/